Citation Nr: 1138781	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include hypertension, secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II.  

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  

5.  Entitlement to service connection for coronary artery disease.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  

The Board notes that in the April 2008 rating decision on appeal, the agency of original jurisdiction (AOJ) denied service connection not only for hypertension, but also coronary disease.  Thereafter, the AOJ considered additional evidence in association with the coronary artery disease claim and confirmed the denial in a January 2010 rating decision, to which the Veteran filed a notice of disagreement the same month.  A statement of the case has not been issued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The January 2008 VA examination report notes possible microalbuminuria as a complication of service-connected diabetes mellitus, and in April 2011, the Veteran raised a claim entitlement to service connection for obstructive sleep apnea and thyroid disease related to service-connected diabetes mellitus.  In addition, in a January 2010 notice of disagreement, he referenced the issue of rheumatoid arthritis in association with exposure to Agent Orange.  These matters have not been adjudicated by the RO, and as such, have not been developed for appellate consideration at this time.  As such, the issues are referred to the RO for appropriate action.  


REMAND

The Veteran asserts that the degree of impairment due to service-connected diabetes mellitus, type II, is worse than the initial 20 percent evaluation, and that his symptoms have gotten worse during the appeal.  In addition, he asserts he has a cardiovascular disorder, to include hypertension, peripheral neuropathy of the left lower extremity, and erectile dysfunction, including due to service-connected diabetes mellitus.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for cardiovascular disease, to include hypertension, when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, the Veteran in this case is presumed to have been exposed to an herbicide agent during service, and thus, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes, and chronic lymphocytic leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that, effective August 31, 2010, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  Regardless, service connection for the relevant disorders on appeal may nevertheless be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The Board notes that while the claims file was not available for review in conjunction with either the January 2008 or September 2008 VA examination, the September 2008 VA examination report reflects cardiovascular disease.  In addition, a September 2009 VA treatment record notes uncontrolled diabetes mellitus established by laboratory test results, as well as possible left subclavian stenosis based on brachial discrepancy by ABI (ankle/brachial index) in 2008, and states the following:

(17)	Fatigue.  Hypothyroidism may be contributing, so dose increased.  Not due to anemia.  No weight loss or hyperkalemia to suggest adrenal insufficiency.  Deconditioning?  Possibly due to BP meds.  Possible angina equivalent in view of some CAD by cath in 2008?  Probably related to inadequate glucose control.  

In addition, while the September 2008 VA examiner noted no kidney disease, the January 2008 VA examination report notes possible microalbuminuria, and that the two most significant risk factors for proteinuria were diabetes mellitus and hypertension, adding that weight gain increased the risk for such.  

In addition, while the September 2008 VA examiner noted that normal clinical studies raised the possibility of an upper motor neuron problem, i. e., thoracic and/or cervical myelopathy as an explanation for bilateral lower extremity numbness, pain and weakness, the September 2009 treatment record reflects peripheral neuropathy and use of diabetic shoes, and the examiner noted magnetic resonance imaging (MRI) in 2008 was negative for significant neural cervical impingement in 2008, and the September 2008 VA examination report notes neurologic disease as a contributing cause of erectile dysfunction.  

In addition, the January 2008 VA examination notes a restricted/special diet, and while no restriction in strenuous activities was reported, in correspondence received from the Veteran's representative in April 2011, regulation of activities is referenced.  The Board notes the Veteran's diabetes mellitus is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides that diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, warrants a 20 percent evaluation.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  Note 1 instructs to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Board notes that separate ratings for separate periods of time can be assigned based on the facts found.  

Further, the April 2011 correspondence asserts the Veteran is unable to maintain employment due to service-connected diabetes mellitus, and while the September 2008 VA examination report notes the Veteran is retired, an opinion in regard to whether as a result of service-connected disability the Veteran is unable to maintain substantially gainful employment has not been obtained.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an initial rating claim when such claim is raised by the record.  As such, entitlement to a TDIU is to be considered part of the claim in this case.  VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Board notes that it is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). The question in a total rating case based upon individual unemployability due to service- connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In addition, the Board notes that while the January 2008 VA examination report reflects the claims file was not available for review in conjunction with the examination, it was noted that the Veteran checked blood pressure once per day averaging in the 200s in the past year.  Blood pressure medications were noted to include Sinemet for cramps in the legs, HCTZ for the kidneys "(water pill)", and Lyrica for pain due to nerves in the toes.  No renal disease and no history of coronary artery disease was noted, and hypertension was reported to have been diagnosed three years earlier.  Symptoms of peripheral values disease in the lower extremities were noted to include claudication with walking, relieved with rest.

In this case, the evidence is insufficient in regard to claims pertaining to service connection, and while remand is not required when an otherwise adequate examination has been accomplished, in this case, the Veteran asserts his service-connected diabetes mellitus is worse.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of the claims of service connection on appeal and to determine the degree of impairment due to service-connected diabetes mellitus.  

Lastly, the Board notes that the Veteran filed a notice of disagreement in January 2010 with the January 2011 rating decision denying service connection for coronary artery disease.  In light of this finding, a statement of the case must be issued in regard to this issue.  The AOJ has not issued a statement of the case which addresses the Veteran's notice of disagreement as to entitlement to service connection for coronary artery disease.  The Court has directed that where an appellant has submitted a timely notice of disagreement with an adverse decision and the AOJ has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board. 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastroenterology examination to determine the degree of impairment due to service-connected diabetes mellitus, type II.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner respond to the following: i) Does the Veteran's diabetes mellitus require insulin, restricted diet, and regulation of activities? ii) Does the Veteran's diabetes mellitus require insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider? iii) Does the Veteran's diabetes mellitus require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength?  An opinion should also be requested as to whether it is at least as likely as not, that as a result of the Veteran's service-connected diabetes mellitus, the Veteran is unable to maintain substantially gainful employment.  If any increase in the degree of impairment due to such is identified during the appeal period, an opinion as to the date of any increase should be reported, to the extent possible.  

In addition, the AOJ should request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified cardiovascular disease, to include hypertension, peripheral neuropathy of the lower extremities, or erectile dysfunction had an onset during service or within the initial post service year, or is otherwise related to service, or is proximately due to, the result of, or aggravated by, service-connected diabetes mellitus.  If aggravated by diabetes mellitus, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible, or is otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for all opinions provided.


2.  Issue a statement of the case on the issue of entitlement to service connection for coronary artery disease pursuant to the January 2010 rating decision denial.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the statement of the case.  

3.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


